                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                      Chapter 11

             CARBONLITE HOLDINGS LLC, et al.,1                           Case No. 21-10527 (JTD)

                                Debtors.                                 Jointly Administered
             BAHRAM NOUR-OMID, an individual, and
             LEARNICON LLC, a Delaware limited
             liability company,

                                  Plaintiffs,

                          v.

             CARBONLITE HOLDINGS LLC, a Delaware
             limited liability company, LF INVESTMENT
             HOLDINGS, LLC, a Delaware limited liability
             company, LEON FARAHNIK, an individual,                      Adv. No. 21-50317 (JTD)
             KIM JEFFERY, an individual, FARAMARZ
             YOUSEFZADEH, an individual, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II, L.P., a Delaware limited partnership,
             ORION ENERGY CREDIT
             OPPORTUNITIES FUND II PV, L.P., a
             Delaware limited partnership, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II GPFA, L.P., a Delaware limited partnership,
             FORCE TEN PARTNERS, LLC, a Delaware
             limited liability company, BRIAN WEISS, an
             individual, and DOES 1 through 50, inclusive,

                                  Defendants.

                    MEMORANDUM OF LAW IN SUPPORT OF ORION ENERGY CREDIT
             OPPORTUNITIES FUND II, L.P., ORION ENERGY CREDIT OPPORTUNITIES FUND
             II PV, L.P., AND ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.’S
                                 MOTION TO DISMISS THE COMPLAINT


         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
         CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
         Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
         is 10250 Constellation Blvd., Los Angeles, CA 90067.
28155512.1
                                                                   i
                                                             TABLE OF CONTENTS

         PRELIMINARY STATEMENT .....................................................................................................1

         FACTUAL BACKGROUND ..........................................................................................................3

         ARGUMENT .................................................................................................................................13

         I.        THE GENERAL RELEASE BARS EACH OF PLAINTIFFS’ CLAIMS
                   AGAINST THE ORION FUNDS (COUNTS 4-8). ..........................................................15

         II.       THE COMPLAINT FAILS TO STATE A CLAIM AGAINST THE ORION
                   FUNDS FOR AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES
                   (COUNT IV). .....................................................................................................................18

         III.      PLAINTIFFS FAIL TO STATE A CLAIM FOR BREACH OF THE IMPLIED
                   COVENANT OF GOOD FAITH AND FAIR DEALING (COUNT V). .........................21

         IV.       THE COMPLAINT FAILS TO STATE A CLAIM FOR TORTIOUS
                   INTERFERENCE WITH CONTRACT (COUNT VI). ....................................................22

         V.        THE COMPLAINT FAILS TO STATE A CLAIM FOR TORTIOUS
                   INTERFERENCE WITH ECONOMIC RELATIONS (COUNT VII). ............................25

         VI.       THE COMPLAINT FAILS TO STATE A CLAIM FOR DECLARATORY
                   RELIEF, WHICH IS NOT AN INDEPENDENT CAUSE OF ACTION (COUNT
                   VIII). ..................................................................................................................................26

         CONCLUSION ..............................................................................................................................27




28155512.1
                                                                                  i
                                                      TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

                                                                      CASES

         Ace Arts, LLC v. Sony/ATV Music Pub., LLC,
            56 F. Supp. 3d 436 (S.D.N.Y. 2014)........................................................................................25

         Ali v. Rumsfeld,
             649 F.3d 762 (D.C. Cir. 2011) .................................................................................................27

         Argen v. Kessler,
            No. 18-963 (KM)(JBC), 2019 WL 2067639 (D.N.J. May 10, 2019) ......................................27

         In re Asbestos Prods. Liab. Litig. (No. VI),
             822 F.3d 125 (3d Cir. 2016).....................................................................................................14

         In re Basic Food Grp., LLC,
             No. 15-10892 (JLG), 2018 WL 5805943 (Bankr. S.D.N.Y. Oct. 31, 2018) ...........................20

         Beninati v. F.D.I.C.,
            55 F. Supp. 2d 141 (E.D.N.Y. 1999) .......................................................................................20

         Bose v. Interclick, Inc.,
            No. 10 CIV. 9183 DAB, 2011 WL 4343517 (S.D.N.Y. Aug. 17, 2011) .................................22

         In re CarbonLite Holdings LLC, et al.,
             Case No. 21-10527 (JTD) (Bankr. D. Del.) .............................................................................13

         Dorset Indus., Inc. v. Unified Grocers, Inc.,
            893 F. Supp. 2d 395 (E.D.N.Y. 2012) .....................................................................................20

         In re DSI Renal Holdings, LLC,
             No. 11-11722 (KBO), 2020 WL 7054390 (Bankr. D. Del. Dec. 2, 2020) ..............................18

         In re Fedders N. Am., Inc.,
             405 B.R. 527 (Bankr. D. Del. 2009) ........................................................................................15

         Four Winds of Saratoga Inc. v. Blue Cross & Blue Shield of Cent. New York Inc.,
            241 A.D.2d 906 (3d Dep’t 1997) .............................................................................................21

         Galanova v TKR Prop. Servs., Inc.
            2016 NY Slip Op 51022(U) (N.Y. Sup. Ct. 2016) ..................................................................21

         In re Greenfield Energy Servs., Inc.,
             585 B.R. 89 (Bankr. D. Del. 2018) ..........................................................................................15


28155512.1
                                                                           ii
         Iacono v. Pilavas,
            125 A.D.3d 811 (2d Dep’t 2015) .............................................................................................21

         Inter-Reco, Inc. v. Lake Park 175 Froehlich Farm, LLC,
             106 A.D.3d 955 (2d Dep’t 2013) .............................................................................................15

         Jack L. Inselman & Co., Inc. v. FNB Fin. Co.,
            364 N.E.2d 1119 (N.Y. 1977) ..................................................................................................22

         LeMay v. H.W. Keeney, Inc.,
            124 A.D.2d 1026 (N.Y. App. Div. 1986) ................................................................................15

         Macklowe v. 42nd Street Dev. Corp.,
           170 A.D.2d 388 (1st Dep’t 1991) ............................................................................................23

         Malpiede v. Townson,
            780 A.2d 1075 (Del. 2001) ......................................................................................................18

         Mears v. Montgomery,
           No. 02 CIV. 0407 (MHD), 2006 WL 1084347 (S.D.N.Y. Apr. 24, 2006) ..............................24

         In re Mercer,
             141 A.D.3d 594 (2d Dep’t 2016) .............................................................................................16

         Middle E. Banking Co. v. State St. Bank Int’l,
            821 F.2d 897 (2d Cir. 1987).....................................................................................................16

         One Step Up, Ltd. v. Webster Bus. Credit Corp.,
            87 A.D.3d 1 (1st Dep’t 2011) ..................................................................................................21

         Penn Mart Realty Co. v. Becker,
            298 A.2d 349 (Del. Ch. 1972)..................................................................................................18

         Plasticware, LLC v. Flint Hills Res., LP,
            852 F. Supp. 2d 398 (S.D.N.Y. 2012)......................................................................................22

         In re Premier Int’l Holdings, Inc.,
             443 B.R. 320 (Bankr. D. Del. 2010) ....................................................................................4, 14

         Primo Const., Inc. v. Swig Weiler & Arnow Mgmt. Co.,
            160 A.D.2d 379 (1st Dep’t 1990) ............................................................................................24

         RBC Cap. Mkts., LLC v. Jervis,
           129 A.3d 816 (Del. 2015) ........................................................................................................18

         Schilling v. Rogers,
            363 U.S. 666 (1960) ...........................................................................................................26, 27


28155512.1
                                                                           iii
         Shared Commc’ns Servs. of ESR, Inc. v. Goldman Sachs & Co.,
            23 A.D.3d 162 (1st Dep’t 2005) ..............................................................................................26

         In re Sols. Liquidation LLC,
             608 B.R. 384 (Bankr. D. Del. 2019) ........................................................................................14

         Stratford Materials Corp. v. Jones,
             118 A.D.2d 559 (2d Dep’t 1986) .............................................................................................23

         Tucker v. Wyckoff Heights Med. Ctr.,
            52 F. Supp. 3d 583 (S.D.N.Y. 2014)..................................................................................24, 25

         Vinas v. Chubb Corp.,
            499 F. Supp. 2d 427 (S.D.N.Y. 2007)......................................................................................25

         In re Welded Constr., L.P.,
             623 B.R. 100 (Bankr. D. Del. 2020) ........................................................................................13

                                                                      STATUTES

         28 U.S.C. § 2201(a) .......................................................................................................................26

                                                                         RULES

         Fed. R. Bankr. P. 7012(b) ..........................................................................................................1, 13

         Fed. R. Civ. P. 12(b)(6)..............................................................................................................1, 13

                                                                     TREATISES

         Successor, Black’s Law Dictionary (11th Ed. 2019) .....................................................................17




28155512.1
                                                                              iv
                Defendants Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit

         Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunities Fund II GPFA, L.P. (the

         “Orion Funds”), by and through their counsel, pursuant to Rule 12(b)(6) of the Federal Rules of

         Civil Procedure, as made applicable by Rule 7012(b) of the Federal Rules of Bankruptcy

         Procedure, hereby file this memorandum of law in support of their motion to dismiss the Complaint

         filed by Plaintiffs Bahram Nour-Omid (“Nour-Omid”) and Learnicon LLC (“Learnicon,” and

         together with Nour-Omid, “Plaintiffs”).

                                         PRELIMINARY STATEMENT

                This dispute has nothing to do with the Orion Funds. Plaintiffs complain that they acquired

         a tranche of CarbonLite Holdings, LLC (“CarbonLite”) loans from defendants Leon Farahnik and

         his company, LF Investment Holdings, LLC (“LF Investment”), and that Farahnik and LF

         Investment concealed the fact that the loans were subordinate to a different tranche of CarbonLite

         loans held by the Orion Funds. That is a matter between Plaintiffs, on the one hand, and Farahnik

         and LF Investment, on the other; the Orion Funds are not involved. Indeed, the Orion Funds are

         not parties to any of the agreements between Plaintiffs and Farahnik, never reviewed or approved

         any of these agreements, and are not alleged to have made any representations to Plaintiffs in

         connection with these agreements. Thus, it is no surprise that Plaintiffs are unable to state a valid

         cause of action against the Orion Funds.

                The over-arching problem with all of Plaintiffs’ claims against the Orion Funds is that they

         have already been released. The Orion Funds have issued a series of loans to CarbonLite pursuant

         to a Credit Agreement, which has been amended a number of times in response to CarbonLite’s

         various defaults. In one such amendment, CarbonLite executed a “General Release” in favor of

         the Orion Funds that is binding on CarbonLite as well as “its agents, representatives, officers,

         directors, advisors, employees, subsidiaries, affiliates, successors and assigns” and releases any
28155512.1
                                                          1
         and all claims “based in whole or in part on facts, … that relate to, arise out of or otherwise are in

         connection with” the Credit Agreement or its amendments. Both Plaintiffs Nour-Omid and

         Learnicon are bound by the General Release—Nour-Omid because he was a CarbonLite director,

         and Learnicon because it is the successor to a CarbonLite affiliate. Because all of Plaintiffs’ claims

         arise out of or relate to the Credit Agreement and its amendments, all of Plaintiffs’ claims are

         barred by the General Release.

                Even putting aside the General Release, each of Plaintiffs’ claims against the Orion Funds

         suffers from a number of pleading defects that independently warrant dismissal. Plaintiffs’ claim

         for aiding and abetting breach of fiduciary duties fails because there is no allegation that the Orion

         Funds knowingly participated in any underlying breach of fiduciary duties by the CarbonLite

         directors. Plaintiffs allege that the CarbonLite directors (other than Nour-Omid) breached their

         fiduciary duties by entering into an amendment to the Credit Agreement through which

         Learnicon’s loans were subordinated to loans held by the Orion Funds and concealing the

         subordination from Nour-Omid. To the extent this was a breach of fiduciary duty (which seems

         unlikely given that the CarbonLite board, including Nour-Omid, authorized this amendment), the

         Orion Funds did not knowingly participate in it. To the contrary, CarbonLite expressly represented

         to the Orion Funds that it was fully authorized to enter into the amendment, and LF Investment

         specifically consented to the amendment in writing.

                Plaintiffs’ remaining claims are equally meritless. Plaintiffs’ claim for breach of the

         implied covenant of good faith and fair dealing fails for the simple reason that there is no

         contractual relationship between Plaintiffs, on the one hand, and the Orion Funds, on the other,

         and thus there is no implied covenant to breach. Plaintiffs’ claim for tortious interference with

         existing contracts fails because there is no allegation that the Orion Funds did anything to procure


28155512.1
                                                           2
         a breach of any agreement between Plaintiffs and Farahnik or LF Investment; in fact, there is no

         allegation that Farahnik or LF Investment even breached an agreement with Plaintiffs. Plaintiffs’

         claim for tortious interference with prospective contracts fails because Plaintiffs never identify any

         prospective contract with which the Orion Funds supposedly interfered; this case is about an

         existing contract, not a prospective one. Nor is there any allegation that the Orion Funds acted out

         of malice or through improper means; to the contrary, as Plaintiffs’ allegations show, the Orion

         Funds simply loaned money to CarbonLite to provide liquidity when it was in financial distress,

         and nothing more. And Plaintiffs’ claim for declaratory relief fails because there is no such

         claim—declaratory relief is a remedy, not a stand-alone cause of action.

                It is not hard to see what happened here—Plaintiffs are now unhappy with the terms of

         their agreements with Farahnik and LF Investment, and are groping for any theory to

         fundamentally alter CarbonLite’s capital structure. This does not work. Pursuant to the clear terms

         of the Credit Agreement and various amendments that were expressly authorized by the

         CarbonLite board, the Orion Funds’ CarbonLite loans are senior in priority to the loans held by

         Plaintiffs. If Plaintiffs believe Farahnik misled them about CarbonLite’s capital structure, that is

         an issue between Plaintiffs and Farahnik, not the Orion Funds. The claims against the Orion Funds

         should be dismissed with prejudice.

                                           FACTUAL BACKGROUND

                On August 2, 2019, the Orion Funds and CarbonLite entered into the Credit Agreement,

         which was subsequently amended six times. (Compl. ¶ 21.) All told, and as discussed below, the

         Orion Funds have extended over $90 million in loans to CarbonLite, consisting of (A) $80 million

         in principal amount of Tranche A Loans, (B) $5,250,000 in an aggregate principal amount of

         Tranche B Loans, and (C) $5,484,035.34 in an aggregate principal amount of Tranche C Loans,

         in each case, plus accrued and unpaid interest thereon. (See Compl. ¶ 22.)
28155512.1
                                                           3
                  The $80 million in Tranche A Loans issued under the original Credit Agreement carried

         an interest rate of 14.85%, to be paid quarterly, with 10% of interest to be paid by cash and the

         remaining 4.85% allowed to be added to the principal balance. (See Ex. 1,2 Credit Agreement, at

         Definitions, Interest Rate (“‘Interest Rate’ means 14.85% per annum”); id. at § 2.07 (Interest); id.

         at § 9 (Duration of Agreement)3; see also Compl. ¶ 21-22 (referring to “the Credit Agreement” of

         Aug. 2, 2019, and “$80,000,000” in “Tranche A Loans”)).

                  By September 9, 2020, CarbonLite was “requesting the commitment and funding of a new

         tranche of loans in an aggregate principal amount of $5,250,000 (the ‘Tranche B [Loans]’) by one

         or more of the” Orion Funds. (Ex. 3, Amendment No. 2 to Credit Agreement (Sept. 9, 2020)

         (“Second Amendment”), Second Whereas Clause.4)                       The Orion Funds agreed to a second

         amendment to the Credit Agreement, “subject to” certain conditions, one of which was

         CarbonLite’s commitment to pay a “Minimum Return” on the Tranche B Loans, calculated under

         tiers of certain repayment conditions, unless “[t]he Tranche B [Loans] are repaid in full in cash

         with Additional Equity Raise Amounts” within forty-five days of the “Amendment No. 2 Effective

         Date”. (Id. at Ex. A, Annex III; see also id. at § 4 (providing conditions precedent to “Amendment

         No. 2 Effective Date”); id. at Ex. A, Definitions, Tranche B Minimum Return; id. at Ex. A,

         Definitions, Tranche B Obligations; id. at Ex. A, § 2.07(g) (“Tranche B Minimum Return”).) At


         2
          References to “Ex. [ ]” refer to the exhibits attached to the Declaration of Mateo de la Torre In Support of Orion
         Energy Credit Opportunities Fund II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P., and Orion Energy
         Credit Opportunities Fund II GPFA, L.P.’s Motion to Dismiss the Complaint, submitted in support of the instant
         motion.
         3
           As discussed infra, because the Complaint explicitly relies upon the Credit Agreement, each of its Amendments, and
         the other documents discussed more fully in this Factual Background, the Court may properly consider them in ruling
         on the instant motion.
         4
           Paragraph 22 of the Complaint incorrectly states that “[t]he Tranche B Loans” were “issued under Amendment No.
         3,” but correctly states that they “consisted of $5,250,000.”). See In re Premier Int’l Holdings, Inc., 443 B.R. 320,
         329 n.47 (Bankr. D. Del. 2010) (“If the allegations of the complaint are contradicted by documents made a part
         thereof, the document controls and the Court need not accept as true the allegations of the complaint.” (citations and
         internal alterations omitted)).
28155512.1
                                                                   4
         the first tier of the “Minimum Return,” if CarbonLite failed to repay the loan within the 45-day

         grace period, it would owe the Orion Funds an “[a]dditional return” of “20% (which equals

         $1,050,000 divided by the aggregate Tranche B Commitments),” plus warrants for 2% of

         CarbonLite’s equity unless certain conditions were met. (Id. at Annex III; see also id. at

         Definitions, Tranche B Optional Warrants.) If CarbonLite failed to repay the Tranche B Loans

         by various time intervals, the “Minimum Return” would then increase by additional amounts. Id.

         at Annex III.

                In their Complaint, Plaintiffs correctly acknowledge that “[t]he Tranche B Loans would be

         personally guaranteed by Leon Farahnik.” (Compl. ¶¶ 28; see also Second Amendment, Ex. A at

         Definitions, Unconditional Guaranty (“‘Unconditional Guaranty’ means that certain

         Unconditional Continuing Guaranty of all Tranche B Obligations … by Leon Fara[h]nik in favor

         of the Collateral Agent for the benefit of the Tranche B Lenders”).) Elsewhere, however, Plaintiffs

         allege that the “additional security and assurance” was provided by “defendant Leon Farahnik

         through his entity LF Investment.” (Id.) That is incorrect. Under the Second Amendment, the

         Tranche B Loans were guaranteed solely by Mr. Farahnik; LF Investment is never once mentioned

         in the Second Amendment.

                In relation to the Tranche A Loans, the Tranche B Loans would have priority with respect

         to proceeds from (i) Leon Farahnik’s personal guaranty, and (ii) an equity raise by CarbonLite; in

         all other circumstances (including any “collection, sale or other realization of all or any part of the

         Collateral”), the Tranche A Loans would have priority over the Tranche B Loans. (See Second

         Amendment, Ex. A at § 7.02 (“Application of Proceeds”); id. at § 2.05(b)(vi) (“Incurrence of

         Equity”); id. at 2.05(c)(i) (“Terms of All Prepayments”).) Again, Plaintiffs admit that they

         understood that the Tranche B Loans would be “first out” only with respect to limited, specific


28155512.1
                                                           5
         circumstances, including “proceeds from an equity raise,” and that the Tranche A Loans would be

         “first out” as to proceeds from “liquidation, company sale, and other scenarios.” (Compl. ¶ 28.)

                Just a day shy of the end of the 45-day grace period for the Tranche B Loans – Farahnik,

         CarbonLite’s CEO, indicated that he wanted to acquire the $5,250,000 worth of outstanding

         Tranche B Loans. (Id. at ¶ 25.) To carry out the transaction, Farahnik created a company called

         LF Investment, of which he is the “principal and sole decision-maker.” (Id.) According to

         Plaintiffs, “CarbonLite was the initial member of LF Investment.” (Id.)

                On or about October 23, 2020, CarbonLite, the Orion Funds, Farahnik, and LF Investment

         entered into a series of agreements to effectuate the sale of the Tranche B Loans to LF Investment.

         Id. ¶ 24. The first such agreement, dated October 23, 2020, was the Participation Agreement for

         Par/Near Par Trades (the “Participation Agreement”) between the Orion Funds and LF Investment.

         (See Ex. 6, Participation Agreement for Par/Near Par Trades – Transaction Specific Terms (Oct.

         23, 2020) (“Participation Agreement”).) Pursuant to the Participation Agreement, LF Investment

         agreed to purchase the $5,250,000 in Tranche B Loans.

                In conjunction with the Participation Agreement, the Orion Funds and CarbonLite entered

         into the Third Amendment to the Credit Agreement, which reduced the rate of interest applicable

         to the Tranche B Loans and substantially lowered the “Minimum Return” required to repay the

         Tranche B Loans. (See Ex. 4, Amendment No. 3 to Credit Agreement (Oct. 23, 2020) (“Third

         Amendment”), at § 4(b).) The Third Amendment also added that the Tranche B Loans would also

         have priority over the Tranche A Loans as to any proceeds from a “Qualified PinnPack Sale,”

         meaning “a direct or indirect sale of [CarbonLite’s] Pinnpack Facility in accordance with and upon

         terms approved in writing by Orion Energy Partners Investment Agent, LLC” (the “Orion

         Investment Agent”) “in its sole and absolute discretion), including as to process, valuation, amount


28155512.1
                                                          6
         and form of consideration and application of proceeds; provided that, without limiting the

         generality of the foregoing, the [Orion Investment Agent] shall not be required to consider or

         approve any proposed sale of the Pinnpack Facility that yields proceeds (net of any fees, expenses

         and amounts proposed to be retained by the Loan Parties) of less than $25,000,000.” (Id. at § 2(a);

         see id. at § 2(e) (“Any partial prepayments of the Loans … relating to a Qualified PinnPack Sale

         … shall be applied (1) first, on a pro rata basis to the Tranche B Obligations of each Tranche B

         Lender and (2) second, on a pro rata basis to the Tranche A Obligations of each Lender … .”).)

         In any “collection, sale or other realization” of the “Collateral” (including the PinnPack Facility),

         the Tranche A Loans continued to have priority over the Tranche B Loans. (See Second

         Amendment, Ex. A at § 7.02 (unchanged by Third Amendment).)

                In the Complaint, Plaintiffs allege that “[s]imultaneously with the execution of the

         Participation Agreement, LF investment issued a promissory note to Learnicon (the ‘Note’) and

         entered into a Note Purchase Agreement dated October 23, 2020 (the ‘Note Purchase Agreement’)

         to sell the Note to Learnicon for $5,250,000.” (Compl. ¶ 26.) According to Plaintiffs, “[t]he Note

         was secured by LF Investment’s participation interest in the Participation Agreement, pursuant to

         a Security Agreement between Learnicon, as the Secured Party, and LF Investment, as the Debtor,

         with the security interest being recorded in Delaware … .” (Id.; see also id. at ¶ 30 (describing

         terms of “UCC-1 Financing Statement naming LF Investment as the Debtor and Learnicon as the

         Secured Party”).) The Complaint, accurately, does not allege that the Orion Funds were party to

         any of these agreements.

                Despite the Orion Funds’ ongoing lending to CarbonLite, in December 2020, CarbonLite

         needed to borrow additional funds from a separate creditor, Bank Leumi USA, and the Orion Funds

         thus agreed to amend the Credit Agreement yet again. (See generally Ex. 7, Amendment No. 4


28155512.1
                                                          7
         and Waiver to Credit Agreement (Dec. 10, 2020) (“Fourth Amendment”).) Specifically, the Fourth

         Amendment to the Credit Agreement provided in relevant part that CarbonLite PI Holdings, LLC

         (a subsidiary of CarbonLite) would be permitted to enter into revolving credit facilities with Bank

         Leumi USA of an amount up to $20,000,000 (increased from the prior $10,000,000 cap). (Id. at

         § 2(b).)

                    Three months later, in February 2021, CarbonLite was again in default under the Credit

         Agreement and in need of additional liquidity. (Compl. ¶ 32.) On February 2, 2021, CarbonLite

         held a special meeting of the board of directors, which at the time still included Plaintiff Nour-

         Omid.5 (Id.) During that board meeting, Farahnik informed the CarbonLite board that he “had

         been negotiating with Orion to obtain a forbearance agreement as well as additional funding of

         working capital.” (Id.) The CarbonLite board, including Nour-Omid, voted to delegate to the

         Finance Committee (comprised of Kim Jeffery and Faramarz Yousefzadeh) “the authority to

         negotiate and finalize the forbearance agreement with Orion and to authorize Mr. Farahnik to

         execute and deliver the forbearance agreement on CarbonLite’s behalf.” (Id. ¶ 33.)

                    On or about February 8, 2021, when Nour-Omid was still a member of the CarbonLite

         board, CarbonLite and the Orion Funds entered into the Forbearance Agreement and Amendment

         No. 5 to the Credit Agreement (the “Forbearance Agreement”). (Compl. ¶ 34.) Pursuant to the

         Forbearance Agreement, the Orion Funds agreed to issue a new tranche of loans (Tranche C) to

         CarbonLite in the amount of $2,800,000. (Id. ¶ 35.) The Tranche C Loans were structured to be

         senior to the Tranche A and B Loans. (See Ex. 8, Forbearance Agreement, Ex. A (showing

         amendments to Credit Agreement) at § 7.02.) In addition, the Forbearance Agreement removed




         5
          According to the Complaint, Nour-Omid did not resign from his director position until February 12, 2021. Compl.
         p. 6, n.3.
28155512.1
                                                                8
         the concept of a “Qualified PinnPack Sale” (as such a transaction, by definition, was no longer

         possible). (See id. at 45.) In any “collection, sale or other realization” of the “Collateral”

         (including the PinnPack Facility), the Tranche A Loans remained senior to the Tranche B Loans.

         (Id. at § 7.02(c)-(h).)

                 Crucially, when the Forbearance Agreement was executed, LF Investment was a party to

         the Participation Agreement and The Forbearance Agreement specifically required LF Investment,

         as a participant in the Tranche B Loans, to approve the Forbearance Agreement. (Forbearance

         Agreement § 6(e).) Accordingly, Farahnik signed a written statement “certify[ing] on behalf [of]

         LF Investment Holdings LLC, that [he] ha[d] reviewed and approve[d] of” “the Forbearance

         Agreement and Amendment No. 5 to the Credit Agreement.” (Ex. 9, LF Investments Consent

         Form (undated).)      As Plaintiffs concede, at the time Farahnik approved the Forbearance

         Agreement, LF Investment “still owned the participation interest from the Participation Agreement

         with [the Orion Funds] relating to the Tranche B Loans.” (Compl. ¶ 36.) And although Plaintiffs

         contend that “Nour-Omid never saw the Forbearance Agreement before it was executed,” (id. at ¶

         38), Plaintiffs do not allege any contractual provision entitling Nour-Omid or Learnicon to a

         consent right with respect to the Forbearance Agreement or, for that matter, any other amendment

         to the Credit Agreement.

                 While Plaintiffs claim to have not seen the Forbearance Agreement, the existence of that

         Agreement was certainly not a secret to Plaintiffs. As Plaintiffs concede, on February 10, 2021,

         while Nour-Omid was still a member of the CarbonLite board, there was another special meeting

         of the CarbonLite board.     (Compl. ¶ 39.)    During that meeting, one of the directors, Mr.

         Yousefzadeh, “reported to the board that the Forbearance Agreement with Orion had been

         executed and that Orion had already advanced $2,500,000 to CarbonLite.” (Id.) Mr. Yousefzadeh


28155512.1
                                                        9
         also “summarized the key elements of the Forbearance Agreement, which included a number of

         stringent limitations on the Company’s [CarbonLite’s] financial operations, and further required

         the Company to begin marketing the Company for sale, as well as to prepare for a potential Chapter

         11 filing in March … .” (Id.) There is no allegation that Nour-Omid ever asked to see a copy of

         the Forbearance Agreement or that any such request was refused by the CarbonLite board.

                 Furthermore, Section 7 of the Forbearance Agreement includes a broad “General Release”

         from CarbonLite “on behalf of itself and its agents, representatives, officers, directors, advisors,

         employees, subsidiaries, affiliates, successors and assigns (collectively, ‘Releasors’) … .”

         Forbearance Agreement at § 7(a) (emphasis added). The General Release runs in favor of the

         “Releasees,” which are broadly defined to include “the Administrative Agent [Orion Energy

         Partners Investment Agent, LLC] or any Lender in any capacity and their affiliates, subsidiaries,

         shareholders and ‘controlling persons’ …. .” (Id.) Pursuant to the General Release, each of the

         Releasors

                 forever agrees and covenants not to sue or prosecute against any Releasee (as
                 hereinafter defined) and hereby forever waives, releases and discharges, to the
                 fullest extent permitted by law, each Releasee from any and all claims (including,
                 without limitation, crossclaims, counterclaims, rights of set-off and recoupment),
                 actions, causes of action, suits, debts, accounts, interests, liens, promises,
                 warranties, damages and consequential damages, demands, agreements, bonds,
                 bills, specialties, covenants, controversies, variances, trespasses, judgments,
                 executions, costs, expenses or claims whatsoever, that such Releasor now has or
                 hereafter may have, of whatsoever nature and kind, whether known or unknown,
                 whether now existing or hereafter arising, whether arising at law or in equity
                 (collectively, the “Claims”) . . . .

         (Id.) The General Release encompasses any “Claims” that are

                 based in whole or in part on facts, whether or not now known, existing on or before
                 the Forbearance Effective Date, that relate to, arise out of or otherwise are in
                 connection with: (i) any or all of the Financing Documents[6] or transactions

         6
           The Credit Agreement, as amended, defines “Financing Documents” to mean “(a) this Agreement, (b) each Note (if
         requested by a Lender), (c) the Loan Discount Letters, (d) the Agent Reimbursement Letter, (e) the Security
         Documents, (f) the Subordination Agreements, (g) the Side Letter, (h) the Unconditional Guaranty and (i) each
28155512.1
                                                               10
                  contemplated thereby or any actions or omissions in connection therewith, (ii) any
                  aspect of the dealings or relationships between or among [CarbonLite] and the other
                  Loan Parties, on the one hand, and any or all of [the Orion Investment Agent] or
                  any Lender [including the Orion Funds], on the other hand, relating to any or all of
                  the documents, transactions, actions or omissions referenced in clause (i) hereof, or
                  (iii) any aspect of the dealings or relationships between or among any or all of Loan
                  Party, on the one hand, and [the Orion Investment Agent] or any Lender [including
                  the Orion Funds], on the other hand, but only to the extent such dealings or
                  relationships relate to any or all of the documents, transactions, actions or omissions
                  referenced in clause (i) hereof.

         (Id..)

                  The second subsection of the General Release includes an indemnity provision, providing

         that CarbonLite and its guarantors

                  each hereby agrees that it shall be, jointly and severally, obligated to indemnify and
                  hold the Releasees harmless with respect to any and all liabilities, obligations,
                  losses, penalties, actions, judgments, suits, costs, expenses or disbursements of any
                  kind or nature whatsoever incurred by the Releasees, or any of them, whether direct,
                  indirect or consequential, as a result of or arising from or relating to any proceeding
                  by or on behalf of any Person, including, without limitation, the respective officers,
                  directors, agents, trustees, creditors, partners or shareholders of Borrower, any
                  other Loan Party, or any of their respective Subsidiaries, whether threatened or
                  initiated, in respect of any claim for legal or equitable remedy under any statue,
                  regulation or common law principle arising from or in connection with the
                  negotiation, preparation, execution, delivery, performance, administration and
                  enforcement of the Amended Credit Agreement, the other Financing Documents,
                  this Agreement or any other document executed and/or delivered in connection
                  herewith or therewith … .

         (Id. at § 7(b).)

                  Finally, the Forbearance Agreement provides that the Orion Funds are entitled to remedies

         for any violation of the General Release, including “damages” and “attorneys’ fees and costs” as

         follows:

                  Each of [CarbonLite] and other Loan Parties, on behalf of itself and its successors,
                  assigns, and other legal representatives, hereby absolutely, unconditionally and
                  irrevocably, covenants and agrees with and in favor of each Releasee that it will not

         certificate, agreement, instrument, waiver, consent or document executed by a Loan Party and delivered to Agent or
         any Lender in connection with or pursuant to any of the foregoing and designated as a ‘Financing Document’.” (Fifth
         Amendment, Ex. A, at Definitions, Financing Documents.)
28155512.1
                                                                 11
                    sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
                    the basis of any Claim released, remised and discharged by Borrower or any other
                    Loan Party pursuant to Section 7(a) hereof. If Borrower, any other Loan Party or
                    any of its successors, assigns or other legal representatives violates the foregoing
                    covenant, Borrower and other Loan Parties, each for itself and its successors,
                    assigns and legal representatives, agrees to pay, in addition to such other damages
                    as any Releasee may sustain as a result of such violation, all attorneys’ fees and
                    costs incurred by any Releasee as a result of such violation.

         (Id. at § 7(c) (emphasis added).)

                    According to the Complaint, on or about February 16, 2021—more than a week after

         CarbonLite and the Orion Funds signed the Forbearance Agreement and six days after the

         CarbonLite board meeting discussing that Agreement—LF Investment and Learnicon executed a

         three-page contract titled, “ASSIGNMENT AND ASSUMPTION” (the “Assignment Contract”).

         (Ex. 10, Assignment and Assumption (Feb. 17, 2021).) Plaintiffs allege that under the Assignment

         Contract, “LF Investment sold its interest in the Participation Agreement with Orion (and all rights

         to the Tranche B Loans) directly to Learnicon.” (Compl. ¶ 40.)7 The Assignment Contract

         provides:

                    Assignor hereby sells, transfers and assigns to Purchaser, FULLY WITHOUT
                    RECOURSE, all of Seller’s[8] right, title and interest (i) under that certain
                    Participation Agreement, dated as of October 23, 2020, by and between Assignor,
                    as Buyer, and the Tranche B Lenders named therein as Sellers, including the LSTA
                    Standard Terms and Conditions dated March 16, 2020 incorporated therein
                    (hereinafter, the “Participation Agreement”) and (ii) any and all rights and interest
                    in and to the Tranche B Loan by virtue of the Participation Agreement (collectively,
                    the “Participation”).

         (Assignment Contract at 1.)




         7
           Plaintiffs refer to this agreement as the “Membership Interest Purchase Agreement” even though that term appears
         nowhere in the document, and state that it was executed “[o]n or about February 16, 2021,” (Compl. ¶ 40), even though
         the document expressly states that it was “made and entered into as of February 17, 2021,” Assignment Contract 1.
         8
             “Seller” is not a defined term in the Assignment and Assumption.
28155512.1
                                                                   12
                  Notably, the third page of the Assignment Contract consists of a signature page titled,

         “CONSENT,” which includes signature blocks for each of the three Orion Funds. Each one of the

         signature blocks is blank; none of the Orion Funds ever signed the Assignment Contract.

                  On March 1, 2021, the Orion Funds executed a Sixth Amendment to the Credit Agreement,

         thereby agreeing “to increase the aggregate Tranche C Commitments by an aggregate amount

         equal to $2,684,035.34.” (Ex. 11, Amendment No. 6 to Credit Agreement (Mar. 1, 2021) (“Sixth

         Amendment”), Second Whereas Clause.) In doing so, the Orion Funds and CarbonLite each

         represented that they had all requisite “powers, authority and legal right to enter into, deliver and

         perform its respective obligations” under the Sixth Amendment; had “taken all necessary … action

         to authorize the execution, delivery and performance by it of the Amendment”; and agreed that the

         Sixth Amendment “is in full force and effect and constitutes a legal, valid and binding obligation

         of” each party. (Id. at § 7(a), (b).) Plaintiffs allege that “[t]hey did not know about, consent to, or

         approve in any way Amendment No. 6,” (Compl. ¶ 43), but they again fail to allege any such

         consent right with respect to a Credit Agreement to which they are not, and have never been, a

         party.

                  A week after the Sixth Amendment to the Credit Agreement was executed, on March 8,

         2021, CarbonLite filed its Chapter 11 Bankruptcy Petition. See In re CarbonLite Holdings LLC,

         et al., Case No. 21-10527 (JTD) (Bankr. D. Del.), Dkt. No. 1. On April 12, 2021, Plaintiffs filed

         this adversary proceeding. See id. at Dkt. No. 277. The instant motion followed.

                                                    ARGUMENT

                  “A motion to dismiss under Federal Rules of Civil Procedure 12(b)(6)—made applicable

         in bankruptcy adversary proceedings pursuant to Federal Rule of Bankruptcy Procedure 7012(b)—

         challenges the sufficiency of the factual allegations in the complaint.” In re Welded Constr., L.P.,

         623 B.R. 100, 106 (Bankr. D. Del. 2020). In “reviewing the sufficiency of a complaint,” a court
28155512.1
                                                           13
         “must: (1) identify the elements of a claim, (2) identify conclusory allegations, and (3) accept

         factual allegations as true and ‘view them and reasonable inferences drawn on them in the light

         most favorable to the plaintiff to decide whether they plausibly give rise to an entitlement to relief.”

         Id. (internal citations and alterations omitted).

                 In ruling on a motion under Rule 12(b)(6), however, “courts may consider ‘documents

         integral to or explicitly relied upon in the complaint, or any ‘undisputedly authentic document that

         a defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the

         document.’” In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 134 n. 7 (3d Cir. 2016)

         (internal citations and alterations omitted); see e.g., In re Sols. Liquidation LLC, 608 B.R. 384,

         391 n.15 (Bankr. D. Del. 2019) (granting motion to dismiss in part and considering, as “integral to

         the complaint,” contract defendants allegedly violated). Further, “[i]f the allegations of the

         complaint are contradicted by documents made a part thereof, the document controls and the Court

         need not accept as true the allegations of the complaint.” In re Premier Int’l Holdings, Inc., 443

         B.R. 320, 329 n.47 (Bankr. D. Del. 2010) (citations and internal alterations omitted).

                 Although not attached as exhibits to the Complaint, Plaintiffs’ claims explicitly rely upon

         the Credit Agreement, each of its Amendments, the Participation Agreement, and the Assignment

         Contract. See, e.g., Comp. ¶¶ 21-22, 26-27, 72-73. Thus, in ruling on the instant motion, the Court

         may properly consider these documents, and where they contradict Plaintiffs’ allegations, the

         Court “need not accept” those allegations “as true.” In re Premier, 443 B.R. at 329 n.47.

                 Before examining the deficiencies in Plaintiffs’ claims, it is worth briefly addressing what

         law governs. Nearly all of Plaintiffs’ alleged claims are governed by New York law. That is

         because the Credit Agreement and all of its amendments, including the Forbearance Agreement,

         contain a New York choice-of-law provision. See Sixth Amendment at § 8 (capitalization


28155512.1
                                                             14
         removed); Ex. 8, Fifth Amendment at § 10; Fourth Amendment at § 8; Third Amendment at § 7;

         Second Amendment at § 8; Ex. 2, First Amendment at § 6. The Forbearance Agreement contains

         a particularly broad choice-of-law provision, which states:

                THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
                PARTIES UNDER THIS AMENDMENT (INCLUDING ANY CLAIM OR
                CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
                WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE)
                SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
                ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
                WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
                RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
                THE STATE OF NEW YORK.

         (Forbearance Agreement § 10; see In re Greenfield Energy Servs., Inc., 585 B.R. 89, 110-11, 113

         (Bankr. D. Del. 2018) (applying New York law to contract and tortious interference claims because

         “the contract expressly states New York law governs, and the causes of action arise out of the

         rights, duties, and obligations created by the Agreement”).)

                The only claim not governed by New York law is the claim for aiding and abetting breach

         of fiduciary duty. This claim is governed by Delaware law because, under the internal affairs

         doctrine, “the state under which the corporation in question is chartered” “has the authority to

         regulate a corporation’s internal affairs—matters peculiar to the relationships among or between

         the corporation and its current officers, directors, and shareholders.” In re Fedders N. Am., Inc.,

         405 B.R. 527, 539 (Bankr. D. Del. 2009) (applying Delaware law to aiding and abetting breach of

         fiduciary duty claims).

         I.     THE GENERAL RELEASE BARS EACH OF PLAINTIFFS’ CLAIMS AGAINST
                THE ORION FUNDS (COUNTS 4-8).

                The Forbearance Agreement contains a General Release that, like the rest of the

         Forbearance Agreement, is governed by New York Law. According to New York law, the

         interpretation of a release is for the court to undertake as a matter of law, and therefore is

28155512.1
                                                         15
         appropriate for disposition on a motion to dismiss. See LeMay v. H.W. Keeney, Inc., 124 A.D.2d

         1026, 1026-27 (4th Dep’t 1986).

                 A “release is governed by principles of contract law,” and one “that is complete, clear, and

         unambiguous on its face must be enforced according to the plain meaning of its terms.” Inter-

         Reco, Inc. v. Lake Park 175 Froehlich Farm, LLC, 106 A.D.3d 955, 955–56 (2d Dep’t 2013)

         (citations and quotations omitted). Where “as here, a release is signed in a commercial context by

         parties in a roughly equivalent bargaining position and with ready access to counsel, the general

         rule is that, if the language of the release is clear, the intent of the parties is indicated by the

         language employed.” Middle E. Banking Co. v. State St. Bank Int’l, 821 F.2d 897, 907 (2d Cir.

         1987) (internal quotation marks, alterations, and citations omitted). Moreover, “[w]hen the words

         of the release are of a general effect the release is to be construed most strongly against the releaser,

         and the burden is on the releaser to establish that the release should be limited.” Id. (internal

         citations and quotation marks omitted). Furthermore, a release may bar future claims by non-

         signatories to the release where its plain terms make it binding on such non-parties. See In re

         Mercer, 141 A.D.3d 594, 597 (2d Dep’t 2016) (barring claims by infant beneficiaries although

         their guardian was not signatory to release in settlement, where they took an interest in estate

         through signatories to settlement, which was “binding upon the parties [t]hereto, and upon their

         respective   heirs,   executors,    administrators,     successors,   assigns,   trustees   and    legal

         representatives”).

                 The General Release bars each of Plaintiffs’ claims against the Orion Funds. Pursuant to

         the General Release, CarbonLite agreed – “on behalf of itself and its agents, representatives,

         officers, directors, advisors, employees, subsidiaries, affiliates, successors and assigns” – to release

         the Orion Funds from “any and all claims … whether known or unknown, whether now existing


28155512.1
                                                            16
         or hereafter arising” that are “based in whole or in part on facts, whether or not now known,

         existing on or before the Forbearance Effective date, that relate to, arise out of or otherwise are in

         connection with” the Credit Agreement and any of its amendments, including the Forbearance

         Agreement. (Forbearance Agreement § 7(a).) There is no question that each of the claims against

         the Orion Funds “relate[s] to” or “arise[s] out of” the Credit Agreement and its amendments. More

         specifically, each of Plaintiffs’ claims relates to or arises out of the Forbearance Agreement and

         the Fifth Amendment to the Credit Agreement. (See Compl. ¶ 68 (Orion Funds allegedly aided

         and abetted breach of fiduciary duties “in negotiating and executing the Forbearance Agreement

         (and later Amendment No. 6)”; id. ¶ 73 (Orion Funds allegedly breached the implied covenant “by

         issuing a new series of loans (the Tranche C Loans) that would get priority over the Tranche B

         Loans”); id. ¶ 84 (Orion Funds allegedly tortiously interfered with Plaintiffs’ contractual relations

         when “they knowingly negotiated the Forbearance Agreement”); id. ¶ 92 (Orion Funds allegedly

         tortiously interfered with Plaintiffs’ economic relations when “they knowingly negotiated the

         Forbearance Agreement”).)

                Nor is there any question that both Plaintiffs, Nour-Omid and Learnicon, fall within the

         scope of Releasors under the General Release. As to Nour-Omid, the General Release specifically

         applies to CarbonLite and its “directors,” and it is undisputed that Nour-Omid was a CarbonLite

         director at the time the Forbearance Agreement (containing the General Release) was executed.

         Compl. ¶ 23 (Nour-Omid was “a CarbonLite director at the time”). As to Learnicon, it is a

         Releasor by virtue of the fact that the General Release applies to CarbonLite, its “affiliates,” and

         its “successors.” As Plaintiffs concede, “CarbonLite was the initial member of LF Investment,”

         Compl. ¶ 25, thus making LF Investment an “affiliate” of CarbonLite for purposes of the General

         Release. And when LF Investment assigned its interest in the Tranche B Loans to Learnicon,


28155512.1
                                                          17
         Learnicon became LF Investment’s, and thus CarbonLite’s, “successor” for purposes of the

         General Release. See Successor, Black’s Law Dictionary (11th Ed. 2019) (defining “successor”

         as a “corporation that, through amalgamation, consolidation, or other assumption of interests, is

         vested with the rights and duties of an earlier corporation”).

                 Under the plain language of the General Release in the Forbearance Agreement, two things

         are evident: (1) each of Plaintiffs’ claims is a released “Claim,” and (2) each of the Plaintiffs is a

         “Releasor.” Thus, the General Release bars each of Plaintiffs’ claims against the Orion Funds,

         and for this reason alone, these claims should be dismissed. Moreover, as discussed below, each

         of Plaintiffs’ claims suffers from additional defects that further compel their dismissal.

         II.     THE COMPLAINT FAILS TO STATE A CLAIM AGAINST THE ORION FUNDS
                 FOR AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES (COUNT IV).

                 In Count IV of the Complaint, Nour-Omid attempts to state a claim against the Orion Funds

         for aiding and abetting an alleged breach of fiduciary duties by Nour-Omid’s co-directors at

         CarbonLite. Under Delaware law, a claim for aiding and abetting a breach of fiduciary duty

         requires proof of “‘(1) the existence of a fiduciary relationship, (2) a breach of the fiduciary’s duty,

         … (3) knowing participation in that breach by the defendants,’ and (4) damages proximately

         caused by the breach.” Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001) (quoting Penn

         Mart Realty Co. v. Becker, 298 A.2d 349, 351 (Del. Ch. 1972)). To show a defendant’s knowing

         participation, a plaintiff must prove that the defendant acted “with the knowledge that the conduct

         advocated or assisted constitutes such a breach.” RBC Cap. Mkts., LLC v. Jervis, 129 A.3d 816,

         861-62 (Del. 2015). This standard requires a plaintiff to prove that the defendant

                 had actual or constructive knowledge of, and provided substantial assistance in, the
                 fiduciary breach. Actual knowledge requires that the alleged aider and abettor act
                 “knowingly, intentionally, or with reckless indifference … that is, with an illicit
                 state of mind,” whereas constructive knowledge may be found “only if a fiduciary
                 breaches its duty in an inherently wrongful manner” by engaging in conduct “so

28155512.1
                                                           18
                 egregious” so as to put a third party on notice of a breach. Substantial assistance,
                 “by definition, implies active participation or affirmative action.”

         In re DSI Renal Holdings, LLC, No. 11-11722 (KBO), 2020 WL 7054390, at *6 (Bankr. D. Del.

         Dec. 2, 2020) (citations omitted).

                 Nour-Omid contends that his co-directors at CarbonLite (Farahnik, Kim Jeffery, and

         Faramarz Yousefzadeh), along with CarbonLite Chief Restructuring Officer Brian Weiss, “owed

         a fiduciary duty” to Nour-Omid “by virtue of their position and relationship with CarbonLite and

         each other.” (Compl. ¶ 60.) He claims further that they “breached their fiduciary duty to” him

                 by taking advantage of his commitment to finance the Tranche B Loans to
                 CarbonLite, by negotiating and executing the Forbearance Agreement without
                 regard for and to the severe detriment of his rights and interests, by subordinating
                 the Tranche B Loans without his knowledge or consent, and by later negotiating
                 and executing Amendment No. 6 to the Credit Agreement which even further
                 subordinated the Tranche B Loans, all while knowing that CarbonLite would be
                 imminently filing for Chapter 11 bankruptcy and that it would be extremely
                 unlikely that the Tranche B Loans would ever be repaid.

         Id. at ¶ 61.

                 Even if Nour-Omid could establish a predicate breach of fiduciary duties by the other

         CarbonLite directors, which seems dubious, at best, he has not come close to alleging facts

         suggesting that the Orion Funds knowingly participated in any such breach. The only allegation

         as to the Orion Funds’ involvement in the CarbonLite directors’ alleged breach of fiduciary duty

         is that the Orion Funds were “aware that plaintiff Nour-Omid had financed the purchase of the

         Tranche B Loans and, in negotiating and executing the Forbearance Agreement (and later

         Amendment No. 6), knowingly harmed his interests therein.” (Compl. ¶ 68.) The problem is that

         the Complaint fails to allege any facts establishing that the Orion Funds would have any reason to

         believe that the CarbonLite directors breached their fiduciary duties to Nour-Omid by entering into

         the Forbearance Agreement. Instead, the Complaint’s allegations, and the Forbearance Agreement

         itself, show just the opposite.
28155512.1
                                                         19
                The Complaint concedes that the CarbonLite directors were specifically authorized to

         negotiate and enter into the Forbearance Agreement. As Plaintiffs allege, “the CarbonLite board

         voted to delegate to the Finance Committee the authority to negotiate and finalize the forbearance

         agreement with [the Orion Funds] and to authorize Mr. Farahnik to execute and deliver the

         forbearance agreement on CarbonLite’s behalf.”        (Compl. ¶ 33.)     And in the Forbearance

         Agreement, CarbonLite repeatedly and expressly represented to the Orion Funds that it was acting

         within its corporate authority in executing the Credit Agreement and its amendments, including

         when executing both the Fifth and Sixth Amendments. (See, e.g., Credit Agreement § 3.02

         (CarbonLite representing that it had “full … organizational powers, authority and legal right to

         enter into, deliver and perform its respective obligations … to consummate each of the transactions

         contemplated herein and therein, and has taken all necessary … organizational action to authorize

         the execution, delivery and performance by it”); Forbearance Agreement § 9(a) (same); Sixth

         Amendment at § 7(a) (same).) On these allegations and this record, Nour-Omid cannot establish

         that knowing participation in any breach by the Orion Funds.

                Nour-Omid also alleges that Farahnik, Jeffery, Yousefzadeh, and Weill failed to “inform

         the board (including Dr. Nour-Omid) that the executed Forbearance Agreement subordinated the

         Tranche B Loans to the … Tranche C Loans.” (Compl. ¶ 29.) But Nour-Omid fails to allege any

         facts so much as suggesting that the Orion Funds would have any reason to know what was or was

         not disclosed to Nour-Omid during CarbonLite board meetings. Absent such factual allegations,

         Nour-Omid has failed adequately to allege that the Orion Funds knowingly participated in the

         CarbonLite directors’ alleged breach of their fiduciary duties.




28155512.1
                                                         20
         III.   PLAINTIFFS FAIL TO STATE A CLAIM FOR BREACH OF THE IMPLIED
                COVENANT OF GOOD FAITH AND FAIR DEALING (COUNT V).

                Under New York law, “[t]o establish a claim for breach of the implied covenant, the

         plaintiff must demonstrate that the defendant was a party to a contract and that the defendant

         sought to prevent performance of the contract or to withhold benefits under the contract from the

         plaintiff.” In re Basic Food Grp., LLC, No. 15-10892 (JLG), 2018 WL 5805943, at *7 (Bankr.

         S.D.N.Y. Oct. 31, 2018) (emphasis added). That is because “a claim for breach of an implied duty

         of good faith and fair dealing is a ‘breach of the underlying contract,’ not a tort claim.” Beninati

         v. F.D.I.C., 55 F. Supp. 2d 141, 146 (E.D.N.Y. 1999); see also Dorset Indus., Inc. v. Unified

         Grocers, Inc., 893 F. Supp. 2d 395, 405 (E.D.N.Y. 2012) (“[A] claim for breach of an implied

         covenant of good faith and fair dealing does not provide a cause of action separate from a breach

         of contract claim.”).

                Here, the Complaint fails to refer to any contract between the Orion Funds and either

         Learnicon or Nour-Omid, and indeed, no such contractual relationship exists. Because Plaintiffs

         do not allege the existence of a contractual relationship, the claim for breach of the implied

         covenant fails as a matter of law. See One Step Up, Ltd. v. Webster Bus. Credit Corp., 87 A.D.3d

         1, at *13–14 (1st Dep’t 2011) (“The claim for breach of the covenant of good faith and fair dealing

         is not viable because defendant” who had no contractual relationship with plaintiff, “did not

         deprive plaintiff of the benefits of any contract to which plaintiff was a party”); Four Winds of

         Saratoga Inc. v. Blue Cross & Blue Shield of Cent. New York Inc., 241 A.D.2d 906, 907 (3d Dep’t

         1997) (“There being no contractual relationship, neither can there be any ‘covenant of good faith

         and fair dealing’ implied which itself is based on the existence of a legal contractual obligation.”);

         Galanova v TKR Prop. Servs., Inc. 2016 NY Slip Op 51022(U), at *4 (N.Y. Sup. Ct. 2016) (“The



28155512.1
                                                          21
         movants cannot be held liable for any breach of implied covenant of good faith and fair dealing

         when there is no contract between plaintiff and movants.”).

         IV.    THE COMPLAINT FAILS TO STATE A CLAIM                                    FOR     TORTIOUS
                INTERFERENCE WITH CONTRACT (COUNT VI).

                “The elements of a cause of action for tortious interference with contract are (1) a valid

         contract between the plaintiff and a third party; (2) the defendant’s knowledge of that contract; (3)

         the defendant’s intentional procurement of the third party’s breach of that contract; and (4)

         damages.” Iacono v. Pilavas, 125 A.D.3d 811, 812 (2d Dep’t 2015).

                This claim fails in the first instance because Plaintiffs fail to allege that the Orion Funds

         did anything to procure a breach of any of the agreements between Farahnik and LF Investment,

         on the one hand, and Plaintiffs, on the other. Plaintiffs allege that they “had multiple contracts

         with defendants LF Investment and Farahnik, including the Note Purchase Agreement and

         Membership Interest Purchase Agreement,” and that the Orion Funds “prevented performance by

         Defendants LF Investment and Farahnik of those contracts or, at the very least, made such

         performance virtually impossible.” (Compl. ¶¶ 81, 83.) But Plaintiffs do not allege a single fact

         suggesting that the Orion Funds did anything to procure a breach of any of these contracts. The

         only thing the Orion Funds did was enter into the Forbearance Agreement with CarbonLite, and

         there is no allegation that the Forbearance Agreement somehow triggered a breach under any of

         Plaintiffs’ alleged contracts with Farahnik or LF Investment.

                Even more fundamentally, there is no allegation that Farahnik or LF Investment actually

         breached any of their alleged contracts with Plaintiffs.        To show the requisite intentional

         procurement of a third party’s breach of contract, “it is axiomatic that” a plaintiff must allege “a

         breach of that contract by the other party.” Jack L. Inselman & Co., Inc. v. FNB Fin. Co., 364

         N.E.2d 1119, 1120 (N.Y. 1977). This element requires a plaintiff to allege “adequate details about

28155512.1
                                                          22
         a specific contract between [themselves] and a third party” that was allegedly breached.

         Plasticware, LLC v. Flint Hills Res., LP, 852 F. Supp. 2d 398, 404 (S.D.N.Y. 2012) (dismissing

         claim for tortious interference where plaintiff “merely … alleged that it has ‘agreements’ with its

         customers” without further detail of how such agreements were breached); see also Bose v.

         Interclick, Inc., No. 10 CIV. 9183 DAB, 2011 WL 4343517, at *10 (S.D.N.Y. Aug. 17, 2011)

         (dismissing tortious interference with contract claim where plaintiff failed to “specify any

         individual contract that was breached”).

                Here, there is no allegation indicating that LF Investment or Farahnik failed to perform

         under any of their alleged contracts with Plaintiffs. To the contrary, Plaintiffs readily admit that

         as a precondition to “wir[ing] $5,250,000 directly to Orion” so that LF Investment could “purchase

         the Tranche B Loans,” “LF Investment issued a promissory note to Learnicon … and entered into

         a Note Purchase Agreement … to sell the Note to Learnicon for $5,25,000,” while “[t]he Note was

         secured by LF Investment’s participation interest in the Participation Agreement[.]” (Compl. ¶

         26.) Plaintiffs allege further that their “security interest” in the Participation Agreement was duly

         recorded. (Id. at ¶¶ 26, 30.) Thus, Plaintiffs fail to allege that the Orion Funds intentionally

         procured the breach of any contract to which Plaintiffs were a party.

                Plaintiffs’ claim for tortious interference fails for the additional reason that Plaintiffs never

         allege that the Orion Funds’ alleged interference was somehow improper or unjustified. It is settled

         that “a defendant will be liable for tortious interference with contract rights only in those cases

         where the interference is improper and without reasonable justification,” which turns on “the

         nature of the rights interfered with, the relationship between the defendant and the parties to the

         contract, the interest which the defendant seeks to protect and the social interests involved.”

         Stratford Materials Corp. v. Jones, 118 A.D.2d 559, 560 (2d Dep’t 1986). New York courts


28155512.1
                                                           23
         readily dismiss claims for tortious interference “where the defendant’s rights are equal to those of

         the plaintiff, the interference is by lawful means, and is not committed solely for the purpose of

         injuring the plaintiff.” Id. at 560-61; see also, e.g., Macklowe v. 42nd Street Dev. Corp., 170

         A.D.2d 388, 390 (1st Dep’t 1991) (dismissing tortious interference with contract claim where

         defendant did not “improperly and without reasonable justification interfere[] with the contract

         between plaintiff and [third party”]).

                Here, Plaintiffs fail to allege that in subordinating the Tranche B Loans to the Tranche C

         Loans, the Orion Funds acted “improper[ly] and without reasonable justification.” Jones, 118

         A.D.2d at 560. To the contrary, Plaintiffs admit that “the Carbonlite Board” – including Nour-

         Omid – voted “to authorize Mr. Farahnik to execute and deliver the forbearance agreement on

         CarbonLite’s behalf.” (Compl. ¶ 33.) Moreover, both when the Orion Funds initially agreed to

         issue the Tranche C Loans, and when they agreed to increase those loans, CarbonLite represented

         to the Orion Funds that it was authorized to do so, and no provision in any of the agreements at

         issue – including those to which Plaintiff Learnicon is a party – suggests otherwise. (See Sixth

         Amendment at § 7(a); Fifth Amendment at § 9(a).) Plaintiffs cannot allege that the Orion Funds

         acted improperly and without reasonable justification merely by entering into agreements that were

         specifically authorized by the CarbonLite board. See Mears v. Montgomery, No. 02 CIV. 0407

         (MHD), 2006 WL 1084347, at *15 (S.D.N.Y. Apr. 24, 2006) (holding that defendant was not liable

         for tortious interference with contract where defendant induced third party to breach contract with

         plaintiff based on rights under “fraudulently obtained trademark registration”); see also, e.g.,

         Primo Const., Inc. v. Swig Weiler & Arnow Mgmt. Co., 160 A.D.2d 379, 380 (1st Dep’t 1990)

         (dismissing tortious interference with contract claim by removing plaintiff contractor from list of

         approved contractors because defendant had contractual right to do so).


28155512.1
                                                         24
         V.     THE COMPLAINT FAILS TO STATE A CLAIM FOR                                         TORTIOUS
                INTERFERENCE WITH ECONOMIC RELATIONS (COUNT VII).

                To state a claim for tortious interference with economic relations, a plaintiff must allege

         that that “(1) it had a business relationship with a third party; (2) the defendant knew of that

         relationship and intentionally interfered with it; (3) the defendant acted solely out of malice, or

         used dishonest, unfair, or improper means; and (4) the defendant’s interference caused injury to

         the relationship.” Tucker v. Wyckoff Heights Med. Ctr., 52 F. Supp. 3d 583, 598 (S.D.N.Y. 2014).

         As to the element requiring the defendant to have acted out of malice, New York courts have

         explained that as compared to tortious interference with contract, tortious interference with

         economic relations requires “a plaintiff [to] make a higher showing—i.e., that the third party’s

         interference was ‘either malicious or involved conduct rising to the level of criminality or fraud.’”

         Vinas v. Chubb Corp., 499 F. Supp. 2d 427, 431 (S.D.N.Y. 2007) (citation omitted).

                The most obvious defect with Plaintiffs’ tortious interference claim is that this case does

         not involve a prospective business relationship. To the contrary, Plaintiffs allege that the Orion

         Funds tortiously interfered with a contract already in existence, namely, the Assignment Contract.

         There is no allegation by Plaintiffs of any contemplated future business relationships, much less

         that the Orion Funds interfered with such relationships, and for this reason alone, Plaintiffs’ claim

         for tortious interference with economic relations must fail.

                In addition, the Complaint contains no factual allegations supporting an inference that the

         Orion Funds acted “solely out of malice or used dishonest, unfair, or improper means.” Tucker,

         52 F. Supp. 3d at 598. In lieu of factual allegations, Plaintiffs offer only the conclusory allegation

         that the Orion Funds “acted in bad faith, breached (or aided and abetted the breach of) fiduciary

         duties, and defrauded Plaintiffs by knowingly subordinating the Tranche B Loans in disregard of

         Plaintiffs’ rights and interests therein.” (Compl. ¶ 91.) That is not nearly enough. See Ace Arts,

28155512.1
                                                          25
         LLC v. Sony/ATV Music Pub., LLC, 56 F. Supp. 3d 436, 453 (S.D.N.Y. 2014) (dismissing claim

         for tortious interference with economic relations for failure to plead that defendant acted “solely

         out of malice, or used dishonest, unfair or improper means”; “Plaintiff's pleadings in this respect

         consist entirely of legal conclusions couched as factual allegations—the Amended Complaint

         merely asserts that ‘Defendant acted with malice and improper means without any legitimate

         business justification’”). In truth, Plaintiffs’ factual allegations negate any inference that the Orion

         Funds’ entry into the Forbearance Agreement was somehow motivated by malice toward Plaintiffs.

         As Plaintiffs acknowledge, the reason for the Forbearance Agreement was that CarbonLite had

         again defaulted under the Credit Agreement, prompting CarbonLite to approach the Orion Funds

         “to obtain a forbearance agreement as well as additional funding of working capital.” (Compl.

         ¶ 32.) Thus, Plaintiffs’ own allegations make clear that the Forbearance Agreement had nothing

         to do with malice toward Plaintiffs, and everything to do with CarbonLite’s need for additional

         funding of working capital. See Shared Commc’ns Servs. of ESR, Inc. v. Goldman Sachs & Co.,

         23 A.D.3d 162, 163 (1st Dep’t 2005) (dismissing claim for tortious interference with economic

         relations where the complaint “fail[s] to include the necessary allegation that defendant’s conduct

         was motivated solely by malice or to inflict injury by unlawful means, beyond mere self-interest

         or other economic considerations”). For this reason alone, Plaintiffs’ claim against the Orion

         Funds for tortious interference with economic relations fails as a matter of law.

         VI.    THE COMPLAINT FAILS TO STATE A CLAIM FOR DECLARATORY RELIEF,
                WHICH IS NOT AN INDEPENDENT CAUSE OF ACTION (COUNT VIII).

                Count VIII of Plaintiffs’ Complaint purports to assert a claim for declaratory relief seeking

         a “judicial declaration that the Tranche B Loans (and Plaintiffs’ rights and interests therein)

         maintain their priority over the Tranche C Loans.” (Compl. ¶ 101.) The problem for Plaintiffs is

         that a claim for a declaratory judgment is not an independent cause of action; rather, declaratory

28155512.1
                                                           26
         relief is a remedy that must be derivative of an underlying claim. Here, all of Plaintiffs’ underlying

         claims fail, leaving no basis for declaratory relief.

                The Declaratory Judgment Act bestows the courts with jurisdiction, “[i]n a case of actual

         controversy within its jurisdiction” and “upon the filing of an appropriate pleading,” to “declare

         the rights and other legal relations of any interested party seeking such declaration, whether or not

         further relief is or could be sought.” 28 U.S.C. § 2201(a). The Declaratory Judgment Act,

         however, “presupposes the existence of a judicially remediable right.” Schilling v. Rogers, 363

         U.S. 666, 677 (1960). In other words, the Declaratory Judgment Act does not create a cause of

         action. See Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011) (“Nor does the Declaratory

         Judgment Act (DJA) provide a cause of action. It is a ‘well-established rule that the Declaratory

         Judgment Act is not an independent source of federal jurisdiction.’ Rather, ‘the availability of

         [declaratory] relief presupposes the existence of a judicially remediable right.’” (citation omitted)).

         As one court succinctly stated, “there is no such thing as a claim for declaratory relief untethered

         to some underlying cause of action.” Argen v. Kessler, No. 18-963 (KM)(JBC), 2019 WL

         2067639, at *4 (D.N.J. May 10, 2019).

                As discussed, Plaintiffs have failed to state a valid cause of action against the Orion Funds.

         Because Plaintiffs have not established “the existence of a judicially remediable right,” Schilling,

         363 U.S. at 677, Plaintiffs have no legal basis for declaratory relief, and Count VIII of the

         Complaint should be dismissed as against the Orion Funds.

                                                   CONCLUSION

                For the foregoing reasons, the Court should dismiss Plaintiffs’ claims against the Orion

         Funds in their entirety and with prejudice.




28155512.1
                                                           27
         Dated: May 21, 2021
                                YOUNG CONAWAY STARGATT &
                                TAYLOR, LLP

                                /s/_Kara Hammond Coyle
                                Robert S. Brady (No. 2847)
                                Edwin J. Harron (No. 3396)
                                Kara Hammond Coyle (No. 4410)
                                Rodney Square
                                1000 North King Street
                                Wilmington, Delaware 19801
                                Telephone: (302) 571-6600
                                Email: rbrady@ycst.com
                                       eharron@ycst.com
                                       kcoyle@ycst.com

                                    -and-
                                LATHAM & WATKINS

                                Eric Leon (admitted pro hac vice)
                                Mateo de la Torre (pro hac vice pending)
                                LATHAM & WATKINS LLP
                                1271 Avenue of the Americas
                                New York, New York 10022
                                Telephone: (212) 906-1200
                                Facsimile: (212) 751-4864
                                Email: eric.leon@lw.com
                                       mateo.delatorre@lw.com


                                Counsel to Defendants Orion Energy Credit
                                Opportunities Fund II, L.P., Orion Energy
                                Credit Opportunities Fund II PV, L.P., and
                                Orion Energy Credit Opportunities Fund II
                                GPFA, L.P.




28155512.1
                               28
